Case 2:20-cv-10143-RGK-PD Document 15 Filed 12/29/20 Page 1 of 2 Page ID #:59


     Joseph R. Manning, Jr. (SBN 223381)
 1   DisabilityRights@manninglawoffice.com
 2   MANNING LAW, APC
     20062 SW Birch Street
 3   Newport Beach, CA 92660
     Tel: 949.200.8755
 4   Fax: 866.843.8308

 5   Attorneys for Plaintiff
     ANTHONY BOUYER
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
       ANTHONY BOUYER, an                    Case No.: 2:20-cv-10143-RGK-PD
11     individual,
12                                           Hon. R. Gary Klausner
       Plaintiff,
13                                           NOTICE OF VOLUNTARY
14     v.                                    DISMISSAL WITH PREJUDICE
                                             PURSUANT TO FEDERAL RULE OF
15     SCV PROPERTY HOLDINGS,                CIVIL PROCEDURE 41(a)(1)(A)(i)
16     LLC, a California limited liability
       company; and DOES 1-10,               Complaint Filed: November 4, 2020
17     inclusive,                            Trial Date: None
18
       Defendants.
19
20
21
22
23
24
25
26
27
28
                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:20-cv-10143-RGK-PD Document 15 Filed 12/29/20 Page 2 of 2 Page ID #:60

 1         TO THE COURT AND ALL PARTIES:
 2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 3   Plaintiff Anthony Bouyer (“Plaintiff”) requests that this Court enter a dismissal
 4   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
 5   Each party shall bear his or its own costs and attorneys’ expenses.
 6
 7                                          Respectfully submitted,
 8
 9     DATED : December 29, 2020            MANNING LAW, APC

10                                          By: /s/ Joseph R. Manning, Jr.
                                              Joseph R. Manning, Jr.
11
                                              Attorney for Plaintiff
12                                            Anthony Bouyer
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
